Exhibit 10.8.20.9

NINTH AMENDMENT
TO
MULTICURRENCY CREDIT AGREEMENT
AND CONSENT OF GUARANTORS

This NINTH AMENDMENT TO MULTICURRENCY CREDIT AGREEMENT AND CONSENT OF GUARANTORS
(this “Amendment”) is dated as of July 25, 2006, and entered into by and among
WESTAFF, INC., a Delaware corporation (“Parent”), WESTAFF (USA), INC., a
California corporation (“US Borrower”), WESTAFF (U.K.) LIMITED, a limited
liability company incorporated under the laws of England and Wales (“UK
Borrower”), WESTAFF SUPPORT, INC., a California corporation (“Term Borrower”,
and together with US Borrower and UK Borrower, the “Borrowers”), the financial
institutions signatory hereto that are parties as Lenders to the Credit
Agreement referred to below (the “Lenders”), and GENERAL ELECTRIC CAPITAL
CORPORATION, as agent for the US Revolving Lenders, the Term Lenders and the UK
Revolving Lenders (as defined in the Credit Agreement referred to below).

Recitals

Whereas, the Parent, the Borrowers, the Lenders and Agents have entered into
that certain Multicurrency Credit Agreement dated as of May 17, 2002 (as amended
by that certain First Amendment to Multicurrency Credit Agreement, Limited
Waivers and Consent of Guarantors, dated as of October 31, 2002, as further
amended by that certain Second Amendment to Multicurrency Credit Agreement,
Limited Waivers and Consent of Guarantors, dated as of June 13, 2003, that
certain Third Amendment to Multicurrency Credit Agreement, Limited Waivers and
Consent of Guarantors, dated as of September 25, 2003, that certain Fourth
Amendment to Multicurrency Credit Agreement, Limited Waivers and Consent of
Guarantors, dated as of February 20, 2004, that certain Fifth Amendment to
Multicurrency Credit Agreement and Consent of Guarantors, dated as of July 31,
2004, that certain Sixth Amendment to Multicurrency Credit Agreement and Consent
of Guarantors, dated as of January 5, 2004, that certain Seventh Amendment to
Multicurrency Credit Agreement, Limited Waiver and Consent of Guarantors, dated
as of August 19, 2005, and that certain Eighth Amendment to Multicurrency Credit
Agreement, Limited Waiver and Consent of Guarantors dated as of March 1, 2006
and as further modified by certain consents and waivers of the Lenders prior to
the date hereof (the “Credit Agreement”; capitalized terms used in this
Amendment without definition shall have the meanings given such terms in the
Credit Agreement); and

Whereas, the Borrowers have requested that the Lenders agree to permit certain
one time add-backs to EBITDA (as described herein); and

Whereas, the Requisite Lenders are willing to approve such one-time add backs to
EBITDA on the terms and conditions set forth in this Amendment (which Amendment
shall


--------------------------------------------------------------------------------




be effective as of the date that all conditions to such effectiveness set forth
herein have been satisfied).

Now, therefore, in consideration of the premises and the mutual agreements set
forth herein, the Parent, the Borrowers, the Lenders, and Agents agree as
follows:


1.     ONE-TIME ADJUSTMENTS TO EBITDA.   SUBJECT TO SATISFACTION OF THE
CONDITIONS SET FORTH IN THIS AMENDMENT, THE LENDERS HEREBY AGREE THAT, SOLELY
FOR THE PURPOSE OF DETERMINING COMPLIANCE WITH ANNEX G (FINANCIAL COVENANTS) TO
THE CREDIT AGREEMENT, THE PARENT AND ITS SUBSIDIARIES MAY MAKE A ONE-TIME
ADD-BACK ADJUSTMENT TO EBITDA FOR THE FISCAL QUARTER ENDING APRIL 15, 2006 FOR
SEPARATION AND TRANSITION CHARGES RELATED TO THE TERMINATION OF THE EMPLOYMENT
OF DIRK A. SODERSTROM AND STEPHEN J. RUSSO IN THE AGGREGATE AMOUNT OF $447,917. 
FOR THE AVOIDANCE OF DOUBT, THE ADD-BACKS TO EBITDA PERMITTED UNDER THIS
AMENDMENT ARE SOLELY FOR THE PURPOSE OF DETERMINING COMPLIANCE WITH ANNEX G
(FINANCIAL COVENANTS) AND ARE NOT TO BE ADDED BACK FOR THE PURPOSE OF
DETERMINING INTEREST IN ACCORDANCE WITH SECTION 1.5(A)  OF THE CREDIT AGREEMENT.


2.     REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE BORROWERS.  THE
PARENT AND THE US BORROWER, JOINTLY AND SEVERALLY, AND THE UK BORROWER, ONLY IN
RESPECT OF ITSELF, SEVERALLY, MAKE THE FOLLOWING REPRESENTATIONS AND WARRANTIES
TO EACH LENDER AND EACH AGENT WITH RESPECT TO ALL CREDIT PARTIES:


2.1           POWER AND AUTHORITY.  EACH OF THE CREDIT PARTIES HAS ALL CORPORATE
OR OTHER ORGANIZATIONAL POWER AND AUTHORITY TO ENTER INTO THIS AMENDMENT AND, AS
APPLICABLE, THE CONSENT OF GUARANTORS ATTACHED HERETO (THE “CONSENT”), AND TO
CARRY OUT THE TRANSACTIONS CONTEMPLATED BY, AND TO PERFORM ITS OBLIGATIONS UNDER
OR IN RESPECT OF, THE CREDIT AGREEMENT, AS AMENDED HEREBY.


2.2           DUE AUTHORIZATION, NON-CONTRAVENTION.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH CREDIT PARTY OF THIS AMENDMENT AND THE CONSENT, AS
APPLICABLE, AND THE PERFORMANCE OF THE OBLIGATIONS OF EACH CREDIT PARTY UNDER OR
IN RESPECT OF THE CREDIT AGREEMENT AS AMENDED HEREBY (A) HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE, LIMITED LIABILITY COMPANY OR PARTNERSHIP
ACTION, (B) DO NOT CONTRAVENE ANY PROVISION OF SUCH PERSON’S CHARTER, BYLAWS OR
PARTNERSHIP OR OPERATING AGREEMENT, AS APPLICABLE, (C) DO NOT VIOLATE ANY LAW OR
REGULATION OR ANY ORDER OR DECREE OF ANY COURT OR GOVERNMENTAL AUTHORITY OF THE
UNITED STATES OR THE UNITED KINGDOM OR, IN EACH CASE, ANY POLITICAL SUBDIVISION
THEREOF, (D) DO NOT CONFLICT WITH OR RESULT IN THE BREACH OR TERMINATION OF,
CONSTITUTE A DEFAULT UNDER OR ACCELERATE OR PERMIT THE ACCELERATION OF ANY
PERFORMANCE REQUIRED BY, ANY INDENTURE, MORTGAGE, DEED OF TRUST, LEASE,
AGREEMENT OR OTHER INSTRUMENT TO WHICH SUCH PERSON IS A PARTY OR BY WHICH SUCH
PERSON OR ANY OF ITS PROPERTY IS BOUND, EXCEPT WHERE ANY SUCH VIOLATIONS,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, AND (E) DO NOT RESULT IN THE CREATION OR IMPOSITION OF
ANY LIEN ON ANY OF THE PROPERTY OF SUCH PERSON.


2.3           EXECUTION, DELIVERY AND ENFORCEABILITY.  THIS AMENDMENT AND THE
CONSENT HAVE BEEN DULY EXECUTED AND DELIVERED BY EACH CREDIT PARTY WHICH IS A
PARTY THERETO AND THIS AMENDMENT, THE CONSENT AND THE CREDIT AGREEMENT, AS
AMENDED HEREBY, CONSTITUTE THE LEGAL,

2


--------------------------------------------------------------------------------




valid and binding obligations of such Credit Party, enforceable in accordance
with their terms, except as enforceability may be limited by Insolvency Laws or
similar laws affecting creditors’ rights generally or by general equitable
principles.


2.4           NO DEFAULT OR EVENT OF DEFAULT.  NO EVENT HAS OCCURRED AND IS
CONTINUING AFTER GIVING EFFECT TO THIS AMENDMENT OR WILL RESULT FROM THE
EXECUTION AND DELIVERY OF THIS AMENDMENT OR THE CONSENT THAT WOULD CONSTITUTE A
DEFAULT OR AN EVENT OF DEFAULT.


2.5           REPRESENTATIONS AND WARRANTIES.  AFTER GIVING EFFECT TO THIS
AMENDMENT, EACH OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LOAN
DOCUMENTS IS AND WILL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF
THE DATE HEREOF AND AS OF THE EFFECTIVE DATE OF THIS AMENDMENT, EXCEPT TO THE
EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY RELATE TO AN
EARLIER DATE, IN WHICH CASE THEY WERE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL
RESPECTS AS OF SUCH EARLIER DATE.


3.     CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.  THIS AMENDMENT SHALL BE
EFFECTIVE ONLY IF AND WHEN (I) SIGNED BY, AND WHEN COUNTERPARTS HEREOF SHALL
HAVE BEEN DELIVERED TO THE US AGENT OR ITS COUNSEL (BY HAND DELIVERY, MAIL OR
TELECOPY) BY THE PARENT, THE BORROWERS AND THE REQUISITE LENDERS; (II) EACH
GUARANTOR SHALL HAVE DELIVERED TO THE US AGENT OR ITS COUNSEL EXECUTED
COUNTERPARTS OF THE CONSENT; AND (III) BORROWERS SHALL HAVE DELIVERED TO THE US
AGENT OR ITS COUNSEL A CERTIFICATE CERTIFYING  THAT THE CHARTERS, BYLAWS (OR
OTHER SIMILAR ORGANIZATIONAL DOCUMENTS) AND RESOLUTIONS AUTHORIZING THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE CREDIT PARTIES OF THEIR OBLIGATIONS
UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH IN THE FORM
DELIVERED TO THE AGENTS ON THE CLOSING DATE, ARE IN FULL FORCE AND EFFECT AND
HAVE NOT BEEN AMENDED, RESCINDED OR OTHERWISE MODIFIED AS OF THE DATE OF THIS
AMENDMENT (OTHER THAN AN AMENDMENT TO PARENT’S BYLAWS TO REDUCE THE NUMBER OF
MEMBERS OF THE BOARD OF DIRECTORS FROM SIX TO FIVE); THE RESOLUTIONS ADOPTED
WITH RESPECT TO THIS AMENDMENT (OR THAT NO OTHER RESOLUTIONS HAVE BEEN ADOPTED)
AND THAT NO FURTHER AUTHORIZATION OR CONSENT IS REQUIRED TO BE OBTAINED WITH
RESPECT TO THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AMENDMENT, THE
CONSENT AND THE CREDIT AGREEMENT AS AMENDED HEREBY; AND AN INCUMBENCY
CERTIFICATE FOR EACH CREDIT PARTY.


4.             EFFECT OF AMENDMENT; RATIFICATION.  THIS AMENDMENT IS A LOAN
DOCUMENT.  FROM AND AFTER THE DATE ON WHICH THIS AMENDMENT BECOMES EFFECTIVE,
ALL REFERENCES IN THE LOAN DOCUMENTS TO THE CREDIT AGREEMENT SHALL MEAN THE
CREDIT AGREEMENT AS AMENDED HEREBY.  EXCEPT AS EXPRESSLY AMENDED OR WAIVED
HEREBY, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING THE LIENS
GRANTED THEREUNDER, SHALL REMAIN IN FULL FORCE AND EFFECT, AND ALL TERMS AND
PROVISIONS THEREOF ARE HEREBY RATIFIED AND CONFIRMED.  EACH OF THE PARENT AND
EACH BORROWER CONFIRMS THAT, AS AMENDED HEREBY, EACH OF THE LOAN DOCUMENTS IS IN
FULL FORCE AND EFFECT.


5.             RELEASE AND WAIVER OF CLAIMS, DEFENSES AND RIGHTS OF SET OFF. 
EACH OF THE PARENT AND THE BORROWERS ACKNOWLEDGES THAT THE US AGENT, THE UK
AGENT AND THE LENDERS HAVE PERFORMED ALL OBLIGATIONS AND DUTIES OWED TO THE
PARENT AND THE BORROWERS UNDER THE LOAN DOCUMENTS THROUGH THE DATE HEREOF, AND
EACH SUCH PARTY FURTHER, ACKNOWLEDGES, REPRESENTS AND WARRANTS THAT NONE OF THE
PARENT OR THE BORROWERS HAS ANY CLAIM,

3


--------------------------------------------------------------------------------




cause of action, defense, or right of set off against the US Agent, the UK Agent
or the Lenders, and, to the extent that any such party has any such rights, each
of the Parent and the Borrowers hereby releases, waives, and forever discharges
the US Agent, the UK Agent and the Lenders (together with each of their
predecessors, successors and assigns) and each of their officers, directors,
employees, agents and representatives from each action, cause of action, suit,
debt, defense, right of set off, or other claim whatsoever, in law or in equity,
known or unknown against the US Agent, the UK Agent or the Lenders, or such
officers, employees, agents or representatives.  Each of the Parent and each
Borrower hereby specifically waives as against the US Agent, the UK Agent or the
Lenders any rights they or any of them may have under Section 1542 of the
California Civil Code, which provides as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.”


6.             APPLICABLE LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS AND DECISIONS OF
THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE
AND ANY APPLICABLE LAWS OF THE UNITED STATES.


7.             COMPLETE AGREEMENT.  THIS AMENDMENT SETS FORTH THE COMPLETE
AGREEMENT OF THE PARTIES IN RESPECT OF ANY AMENDMENT TO ANY OF THE PROVISIONS OF
ANY LOAN DOCUMENT.  THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT
DO NOT CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT, AMEND OR MODIFY
ANY PROVISION OF ANY LOAN DOCUMENT EXCEPT AS EXPRESSLY SET FORTH HEREIN OR
CONSTITUTE A COURSE OF DEALING OR ANY OTHER BASIS FOR ALTERING THE OBLIGATIONS
OF ANY CREDIT PARTY.


8.             CAPTIONS; COUNTERPARTS.  THE CATCHLINES AND CAPTIONS HEREIN ARE
INTENDED SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT BE USED TO INTERPRET
OR CONSTRUE THE PROVISIONS HEREOF. THIS AMENDMENT MAY BE EXECUTED BY ONE OR MORE
OF THE PARTIES TO THIS AMENDMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS
(INCLUDING BY TELECOPY), ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE
AND THE SAME INSTRUMENT.

[signatures following; remainder of page intentionally left blank]

 

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the undersigned has duly executed this Ninth
Amendment to Multicurrency Credit Agreement and Consent of Guarantors as of the
date set forth above.

 

WESTAFF (USA), INC.

 

 

 

 

By:

/s/ John P. Sanders

 

 

Name: John P. Sanders
Title:Senior Vice President and Chief Financial Officer

 

 

 

 

WESTAFF SUPPORT, INC.

 

 

 

By:

/s/ John P. Sanders

 

 

Name: John P. Sanders
Title:Senior Vice President and Chief Financial Officer

 

 

 

 

WESTAFF (U.K.) LIMITED

 

 

 

By:

 /s/ Patricia M. Newman

 

 

Name: Patricia M. Newman
Title:Director

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,
as US Agent, UK Agent, a US Revolving Lender, a Term Lender and a UK Revolving
Lender

 

 

 

By:

/s/ Ali Mirza

 

 

Name: Ali Mirza
Title: Authorized Signatory

 

 

 

 

BANK OF AMERICA, N. A.,
as Documentation Agent, a US Revolving Lender, a Term Lender and a UK
RevolvingLender

 

 

 

By:

/s/ David T. Knoblauch

 

 

Name: David T. Knoblauch
Title: Senior Vice President

 

S-1


--------------------------------------------------------------------------------


The following Person is a signatory to this Ninth Amendment to Multicurrency
Credit Agreement and Consent of Guarantors in its capacity as a Credit Party and
not as a Borrower.

WESTAFF, INC.

 

 

 

By:

/s/ John P. Sanders

 

 

Name: John P. Sanders
Title:   Senior Vice President and Chief Financial Officer

 

S-2


--------------------------------------------------------------------------------


CONSENT OF GUARANTORS

Each of the undersigned is a Guarantor of the Obligations of the Borrowers under
the Credit Agreement and each other Loan Document (including US Borrower and
Term Borrower in its capacity as a Guarantor of the Obligations of the other
Borrowers) and hereby (a) consents to the foregoing Amendment, (b) acknowledges
that notwithstanding the execution and delivery of the foregoing Amendment, the
obligations of each of the undersigned Guarantors are not impaired or affected
and the Parent Guaranty, the Subsidiary Guaranty, and the cross-guaranty
contained in the Credit Agreement continue in full force and effect, and
(c) ratifies the Parent Guaranty, the Subsidiary Guaranty or the cross-guaranty
contained in the Credit Agreement, as applicable, and each of the Loan Documents
to which it is a party and further ratifies the Liens granted by it to any Agent
for its benefit and the benefit of the Lenders.

[signatures following; remainder of page intentionally left blank]

Consent-1


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
CONSENT OF GUARANTORS as of the date first set forth above.

WESTAFF, INC.

 

 

 

By

/s/ John P. Sanders

 

Name: John P. Sanders

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

WESTERN MEDICAL SERVICES, INC.,

 

a California corporation

 

 

 

By:

/s/ John P. Sanders

 

Name: John P. Sanders

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

WESTAFF (USA), INC.

 

 

 

By:

/s/ John P. Sanders

 

Name: John P. Sanders

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

WESTAFF SUPPORT, INC.

 

 

 

By:

/s/ John P. Sanders

 

Name: John P. Sanders

 

Title: Senior Vice President and Chief Financial Officer

 


--------------------------------------------------------------------------------


 

 

 

MEDIAWORLD INTERNATIONAL

 

 

 

By:

/s/ John P. Sanders

 

Name: John P. Sanders

 

Title: Senior Vice President and Chief Financial Officer

 


--------------------------------------------------------------------------------